Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 16, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161672(55)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  CHARLETTE LEGION-LONDON, also known                                                                 Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  as CHARLETTE LEGION, also known as                                                                  Megan K. Cavanagh,
  CHARLETTE LONDON,                                                                                                    Justices

            Plaintiff-Appellee,
                                                                   SC: 161672
  v                                                                COA: 344838
                                                                   Oakland CC: 2016-155115-NH
  THE SURGICAL INSTITUTE OF
  MICHIGAN AMBULATORY SURGERY
  CENTER, LLC, MICHIGAN BRAIN &
  SPINE PHYSICIANS GROUP, PLLC, and
  ARIA SABIT, M.D.,
            Defendants-Appellees,
  and

  KEVIN CRAWFORD, D.O., P.C., and
  KEVIN CRAWFORD, D.O.,
             Defendants-Appellants.
  ______________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before September 28, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 16, 2020
                                                                              Clerk